                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

           Darryl Booker,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:19-cv-00512-MOC
                                      )             3:11-cr-00258-MOC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 18, 2019 Order.

                                               October 18, 2019
